                                                                                                       =·==~=:::.-i
                                                                         ~=·,_"':;:•:·~z:==:w::;•::'·:··
                                                                         fl Ufil>C SDNY
                                                                         dDOCU1,,fENT
UNITED STATES DISTRICT COURT
                                                                         l! ELECTR01':ICALLY- FILED
                                                                         Hooe#:
                                                                                                                    l
                                                                                                                    .


SOUTHERN DISTRICT OF NEW YORK
                                                          X
                                                                         u
                                                                         11.,-
                                                                               DA'.O~ FU,Eb: #L,
                                                                                             ~r
                                                                                                 ~ )z.o;;,0 '
                                                                         ~;~~=;--..-~-- -.---·•~;),..           .   ~


UNITED STATES OF AMERICA
                                                                CONSENT PREL I MINARY ORDER
             -    V .    -                                      OF FORFEITURE/
                                                                MONEY JUDGMENT
LEYVI CAST I LLO ,
                                                                18 Cr . 879 (S HS)
                                  Defendant .


                                     ------               X


             WHEREAS , on or about December 12 , 2018 , LEYV I CASTILLO ,

(the " defendant") , among others , was charged in four counts of a

sixteen - count          Indictment ,        18    Cr.    879       (SHS)       (the     " Indictment " ) ,

with    conspiracy           to    defraud        the    United       States         with      respect        to

claims , in violation of Title 18 , United States Code , Section 286

(Count One) ; conspiracy to commit wire fraud , in violation of Title

18 ,   United     States          Code ,    Section       134 9      (Count        Four) ;      aggravated

identity theft ,             in violation of Title                   18 ,     United        States         Code ,

Sections         1028A(a) (1) ,            1028A(b)           and    2       (Count         Seven) ;         and

subscribing to a false return ,                         in violation of Title 26 ,                     United

States Code , Section 7206 (1)                    (Count Thirteen) ;

             WHEREAS , the Indictment included a forfeiture allegation

as     to Count         Four of the         Indictment ,            seeking forfeiture                 to the

United States , pursuant to Title 18 , United States Code , Section

981 (a) (1) (C) and Title 28 , United States Code , Section 2461 (c) , of

any and all property ,                real and personal ,                 that constitutes or is

derived from proceeds traceable to the commission of the offenses
charged in Count Four of the Indictment , including but not limited

to , inter alia , a sum of money in United States representing the

amount of proceeds traceable to the commission of the offenses

charged in Count Four of the Indictment ;

                 WHEREAS , on or about March /J-- , 2020 , the defendant pled

guilty      to       Count    Four       of    the       Indictment ,    pursuant         to    a    plea

agreement with the Government , wherein the defendant admitted the

forfeiture allegation with respect to Count Four of the Indictment

and agreed to forfeit , pursuant to Title 18 , United States Code ,

Section 981 (a) (1) (C)             and Title 28 ,              United States Code ,           Section

2461(c) ,        a    sum    of    money       equal       to    $100 , 000   in    United          States

currency , representing proceeds traceable to the commission of the

offense charged in Count Four of the Indictment ;

                 WHEREAS , the defendant consents to the entry of a money

judgment         in    the    amount      of       $100 , 000    in   United       States      currency

representing           the    amount          of   proceeds       traceable        to   the     offense

charged      in       Count       Four    of       the    Indictment      that      the     defendant

personally obtained ; and

                     WHEREAS , the defendant admits that , as a result of acts

and/or omissions of the defendant , the proceeds traceable to the

offense charged in Count Four of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence .
              IT IS HEREBY STIPULATED AND AGREED , by and between the

United States         of America ,      by its         attorney Geoffrey S .        Berman ,

United States Attorney , Assistant United States Attorney , Ni Qian

of counsel ,       and the defendant ,           and his counsel ,          Michael Sporn ,

Esq ., that :

              1.      As a result of the offense charged in Count Four of

the   Indictment ,      to     which    the      defendant        pled   guilty ,   a    money

judgment in the amount of $100 , 000 in United States currency (the

"Money Judgment") ,          representing the amount of proceeds traceable

to the offense charged in Count Four of the Indictment that the

defendant       personally       obtained ,       shall      be    entered    against        the

defendant.

              2.      Pursuant to Rule 32 . 2 (b) ( 4) of the Federal Rules of

Criminal        Procedure ,        this        Consent        Preliminary       Order         of

Forfeiture/Money         Judgment      is     final     as   to    the   defendant ,     LEYVI

CASTILLO ,      and    shall     be    deemed     part       of    the   sentence       of   the

defendant ,     and shall be included in the                      judgment of conviction

therewith .

              3.      All    payments       on   the     outstanding        money   judgment

shall be made by postal money order , bank or certified check , made

payable ,     in this       instance , · t o     the    United     States    Department       of

Treasury ,    and delivered by mail to the United States Attorney ' s

Office , Southern District of New York , Attn: Money Laundering and
Transnational Criminal Enterprises Unit , One St . Andrew ' s Plaza ,

New York , New York 10007 and shall indicate the defendant ' s name

and case number

            4.      The United States         Department         of Treasury or its

designee shall be authorized to deposit the payment on the Money

Judgment in the Treasury Assets Forfeiture Fund ,                     and the United

States shall have clear title to such forfeited property .

            5.      Pursuant to 21 U. S . C. § 853(p) , the United States

is   authorized     to    seek   forfeiture      of   substitute      assets    of   the

defendant up to the uncollected amount of the Money Judgment .

            6.      Pursuant to Rule 32 . 2 (b) ( 3) of the Federal Rules of

Criminal    Procedure ,       the    United      States    Attorney ' s     Office    is

authorized to conduct any discovery needed to identify , locate or

dispose     of      forfeitable        property ,         including       depositions ,

interrogatories ,        requests    for   production       of    documents    and   the

issuance of subpoenas .

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order of            Forfeiture/Money Judgment ,          and to

amend it as necessary , pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of   the    Court     shall     forward     three

certified        copies     of      this    Consent       Preliminary        Order    of

Forfeiture/Money          Judgment    to   Assistant      United    States     Attorney
Alexander     J.   Wilson ,   Co - Chief   of        the   Money     Laundering   and

Transnational Criminal Enterprises Un i t , United States Attorney ' s

Office , One St . Andrew ' s Plaza , New York , New York 10007 .

             9.    The   signature    page      of    this   Consent      Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts , each of which will be deemed an original but all of

which together will constitute one and the same instrument .

AGREED AND CONSENTED TO :

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York

By :                                                         's/lL/10
        NI QIAN                                              DAT E
        Assistant United States Attorney
        One St . Andrew ' s Plaza
        New York , NY 10007
        (212)637-2364


LEYVI
By :
         CAX~~--------
          ~
        LEYVI CASTILLO

By :       ~                                                  --z   (,,_/i. o
        MICHAEL H. SPORN , ESQ .                             ~
        Attorney for Defendant
        Law Offices of Michael H. Sporn
        299 Broadway Suite 800
        New York , NY 10007
